Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see remarks page 8-10, filed 12/03/2020, with respect to the rejection(s) of Claims 22-25 and 34-38 under 35 U.S.C. §103 as being unpatentable over Taylor et al. (US 2008/0297138 Al) in view of Zhu et al. (US 2006/0087314 Al) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8, regarding amended independent claim 22 that “The Examiner concludes that “It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Taylor's figure 23 in view of Figure 7 of Taylor, because Taylor in Figure 7 teaches to support the magnetic field sensing circuit by the second surface of the semiconductor substrate achieves close proximity with the conductor and provides substantial alignment of the magnetic field generated by the current with the maximum response axis of the Hall effect element, provides greater voltage output from the Hall effect element and therefore improved sensitivity (Paragraph [0078] Line 13-17).” (see Office Action, page 6, emphasis added). Applicant respectfully notes that the comments in Taylor paragraph [0078] regarding close proximity with the conductor providing greater voltage output from the Hall effect element and therefore improved sensitivity pertains to the current conductor portion 

Examiner Response:
Applicant’s arguments, see page 8 (stated above), have been fully considered and are not persuasive. Taylor teaches to support the magnetic field sensing circuit by the second surface of the semiconductor substrate achieves close proximity with the conductor and provides substantial alignment of the magnetic field generated by the current with the maximum response axis of the Hall effect element, provides greater voltage output from the Hall effect element and therefore improved sensitivity (Paragraph [0078] Line 13-17). If the Hall effect element is placed in the second surface of the substrate then the Hall effect element is in closed proximity or in a predetermined distance with the conductor or substantially aligned below or above with the conductor (0077) which helps the Hall sensor to sense the magnetic field generated by the conductor and thus provides greater voltage output from the Hall effect element and therefore improved sensitivity. Therefore although the paragraph explains the position of conductor closed to the Hall Effect element this advantage only possible when the Hall element is placed below or above the conductor which means when the Hall Effect element is placed in the second surface of the substrate. Therefore applicant’s argument is not persuasive.



Applicant’s Argument:
Applicant argues on page 9, regarding amended independent claim 22 that “The Examiner further recognizes that Taylor FIG. 23 and FIG. 7 fail to teach that the shield layer comprising at least one of a metalized tape or a metalized Mylar® and relies on Zhu as teaching 
In view of the above, it is respectfully submitted that Claim 22 is patentable over Taylor, whether taken separately or in combination with Zhu.
Claims 23-24 and 34-38 depend from and thus include the limitations of Claim 22. Thus, Applicant submits that Claims 23-24 and 34-38 are patentably distinct over the cited references at least for the reasons discussed above in conjunction with Claim 22.”

Examiner Response:
Applicant’s arguments, see page 9 (stated above), have been fully considered and are not persuasive. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., “a shield layer ... spaced from the conductor by the insulation layer”) are rejected under Taylor. Zhu is never applied in the rejection to reject those limitations. Taylor teaches all the limitation of the independent claims and Zhu was applied to remedy the deficiency of Taylor as Taylor does not teach, “The shield layer comprising at least one of a metalized tape or a metalized Mylar®”. Taylor already discloses that “The current sensor 1000 can also include insulating layer 1018 disposed under the 
Similarly the argument regarding dependent claims 23-24 and 34-38 are not persuasive. See the rejection set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 


Claims 22-24 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Hereinafter “Taylor”) in the US Patent Application Publication Number US 20080297138 A1 (Figure 23 in view of Figure 7) in view of  Zhu et al. (Hereinafter “Zhu”) in the US Patent Application Number US 20060087314 A1.

Regarding claim 22, Taylor teaches a current sensor [1000] in Figure 23 (Electrical current sensors, and more particularly to a miniaturized current sensor in an integrated circuit package; Paragraph [0003] Line 1-3; FIG. 23, a side view of a portion of a current sensor 1000; Paragraph [0184] Line 1-2) comprising:
a lead frame [352] comprising a first portion [354a] forming a conductor [354] in Figure 11 [1020] in Figure 23 (The current sensor 1000 can include a current conductor portion 1020 disposed under the insulating layer 1018; Paragraph [0186] Line 3-5) and a second portion [304b] comprising a plurality of signal leads (Figure 1: Modified Figure 11 of Taylor below shows the signal leads) (FIG. 11 shows a current sensor 350 has current conductor portion 354 includes a first current conductor portion 354a and the second current conductor portion 304b.  A lead frame 352 having the first current conductor portion 354a and the second current conductor portions 304b; Paragraph [0112] Line 1-14; The current conductor portion 1020 of Figure 23 can be the same as or similar to the various current conductor portions described, for example, the current conductor portion 304b of FIG. 11; Paragraph [0186] Line 5-8; Structure in Figure 11 is same as Figure 23);
an insulation layer [1018] in contact with the conductor [1020] (The current sensor 1000 can also include insulating layer 1018 disposed under the electromagnetic shield 1008. A current conductor portion 1020 disposed under the insulating layer 1018; Paragraph [0186] Line 1-5; Figure 23 shows insulating layer 1018 is in contact with the conductor 1020);
a shield layer [1008] (An electromagnetic shield 1008 is disposed under the insulating layer 1006; Paragraph [0185] Line 1-2) spaced from the conductor [1020] by the insulation layer [1018] (The current sensor 1000 can also include insulating layer 1018 disposed under the electromagnetic shield 1008. A current conductor portion 1020 disposed under the insulating layer 1018; Paragraph [0186] Line 1-5; Figure 23 shows that the shield layer 1008 spaced from the conductor 1020 by the insulating layer 1018); 
a semiconductor substrate [1002] having a first surface [1002a] disposed proximal to the shield layer [1008] (Figure 23 shows electromagnetic shield 1008 is disposed on a first surface 1002a of a substrate 1002) and a second opposing surface [1002b] disposed distal from the shield layer [1008] (A current sensor 1000 includes a substrate 1002 having a first surface 1002a and a second surface 1002b; Paragraph [0184] Line 2-3; Figure 23 shows second surface 1002b of the substrate 1002 is distal from the shield layer);
a magnetic field sensing circuit [1004] (A Hall effect element 1004 is disposed on or in the first surface 1002a of the substrate 1002; Paragraph [0184] Line 3-5); and
a wire bond configured to couple the shield layer to at least one of the plurality of signal leads (A bonding wire 1016, or another bonding method, can couple the bonding pad 1014 to the first surface 1002a of the substrate 1002; Paragraph [0185] Line 8-11; The current sensor of claim 1, wherein said substrate has at least one bonding pad coupled to a corresponding one of the plurality of leads with a bond wire; Claim 11; The substrate 16 in Figure 1 has ; Paragraph [0042] Line 1-4; Figure 1; The wire bond is coupled to the bonding pad of the shield layer and the other side of the wire bond is coupled to the signal leads through the bonding pad of the substrate).
Taylor in Figure 23 fails to teach that the magnetic field sensing circuit is supported by the second opposing surface of the semiconductor substrate.
Taylor teaches in Figure 7, wherein 
the magnetic field sensing circuit [208] is supported by the second surface of the semiconductor substrate [206b] (Only one Hall effect element 208 is shown on the second surface 206b of the substrate 206; Paragraph [0079] Line 1-2; this advantageous close proximity is achieved by providing the Hall effect element 208 on the second substrate surface 206b; Paragraph [0082] Line 6-8). The purpose of doing so is to achieve the close proximity with the conductor and to provide substantial alignment of the magnetic field generated by the current with the maximum response axis of the Hall Effect element, provides greater voltage output from the Hall effect element and therefore improved sensitivity. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Taylor’ s figure 23 in view of Figure 7 of Taylor, because Taylor in Figure 7 teaches to support the magnetic field sensing circuit by the second surface of the semiconductor substrate achieves close proximity with the conductor and provides substantial alignment of the magnetic field generated by the current with the maximum response axis of the Hall effect element, provides greater voltage output from the Hall effect element and therefore improved sensitivity (Paragraph [0078] Line 13-17).
(Paragraph [0163] Line 4-10). The flux concentrator 708 can be formed through an electroplating process directly on the lead frame 702, or through the use of a Kapton tape applied to the shunt conductor portion 706 (Paragraph [0164] Line 1-6).
However Taylor in Figure 23 and Figure 7 fails to teach that the shield layer comprising at least one of a metalized tape or a metalized Mylar®.
Zhu teaches a sensor for measuring displacement, among others, includes a resistive element configured to receive an alternating voltage between a first electrical terminal and a second electrical terminal (Paragraph [0013] Line 1-4), wherein 
the shield layer [118] comprising at least one of a metalized tape or a metalized Mylar® (Conductive shield 118 could be in the form of a sheath or a spiral shield. The spiral shield may include a right hand spiral or a left hand spiral. A metalized copper tape may be applied over the shield to provide further EM shielding; Paragraph [0047] Line 1-5). The purpose of doing so is to provide shielding, to provide high visibility, to have the property of higher toughness, the ability to be heat sealed, and a lower density at a lower cost and to provide high tensile strength, chemical and dimensional stability, transparency, reflectivity, gas and aroma barrier properties, and electrical insulation.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Taylor’ s Figure 23 and Figure 7 in view of Zhu, because Zhu teaches to include the shield layer comprising at least one of a metalized tape or a metalized Mylar® provides shielding, provides high visibility, has the property of higher 

Regarding claim 23, Taylor teaches a current sensor, wherein 
the magnetic field sensing element [1004] comprises at least one of a Hall-effect element [1004] or a magnetoresistance element (A Hall effect element 1004 is disposed on or in the first surface 1002a of the substrate 1002; Paragraph [0184] Line 3-5).

Regarding claim 24, Taylor teaches a current sensor, wherein 
the current sensor [350] in Figure 11 is provided in the form of an integrated circuit (A miniaturized current sensor in an integrated circuit package; Paragraph [0003] Line 2-3).


    PNG
    media_image1.png
    863
    700
    media_image1.png
    Greyscale

Figure 1: Modified Figure 11 of Taylor

Regarding claim 34, Taylor teaches a current sensor, wherein 
the insulation layer comprises at least one of a polymer dielectric material or a layer of adhesive (The insulating layer can be formed from a variety of materials, including but 
not limited to, silicon dioxide and polymer; Paragraph [0085] Line 3-5).


Regarding claim 35, Taylor teaches a current sensor, wherein 
the insulation layer [1018] is applied to the conductor [1020] (The current sensor 1000 can also include insulating layer 1018 disposed under the electromagnetic shield 1008. A current conductor portion 1020 disposed under the insulating layer 1018; Paragraph [0186] Line 1-5; Figure 23 shows insulating layer 1018 is applied to the conductor 1020).


Regarding claim 36, Taylor teaches a current sensor, wherein 
the shield layer [1008] comprises a plurality of layers [1100, 1012, 1014] (The electromagnetic shield 1008 includes a shielding portion 1100, a conductor portion 1012, and a bonding pad 1014; Paragraph [0185] Line 4-6).


Regarding claim 37, Taylor teaches a current sensor, further comprising 
a bond pad [1014] on the shield layer [1008] in figure 23 (The electromagnetic shield 1008 includes a shielding portion 1100, a conductor portion 1012, and a bonding pad 1014; Paragraph [0185] Line 4-6), wherein 
the wire bond is coupled between the bond pad and at least one of the plurality of signal leads (A bonding wire 1016, or another bonding method, can couple the bonding pad 1014 to the first surface 1002a of the substrate 1002; Paragraph [0185] Line 8-11; The current sensor of claim 1, wherein said substrate has at least one bonding pad coupled to a corresponding one of the plurality of leads with a bond wire; Claim 11; The substrate 16 in Figure 1 has bonding pads 20a-20c on the first surface 16a, to which bond wires 22a-22c are coupled. The bond wires are further coupled to the leads 12e, 12f, 12h of the lead frame 12; Paragraph [0042] Line 1-4; Figure 1; The wire bond is coupled to the bonding pad of the shield layer and the other side of the wire bond is coupled to the signal leads through the bonding pad of the substrate).


Regarding claim 38, Taylor teaches a current sensor, 
wherein the shield layer [1008] is applied to the first surface [1002a]  of the semiconductor substrate [1002] (Figure 23 shows electromagnetic shield 1008 is applied to a first surface 1002a of a substrate 1002).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NASIMA MONSUR/Primary Examiner, Art Unit 2866